                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Life Time, Inc.,                                            Civil No. 18-1127 (DWF/LIB)

                     Plaintiff,
                                                       PERMANENT INJUNCTION
v.                                                    ORDER REGARDING THE PT
 Glory Gains Gym LLC, Glory Gains LLC,            DEFENDANTS AND DISMISSAL OF
 Caleb Hock, Seth Barnett, Justin Boyce,                   THE PT DEFENDANTS
 Alyssa Henderson, Themistocles Patramanis,
 Autumn Sollenberger, and Corey Upton,

                     Defendants.


       Now before the Court is the Stipulated Joint Motion for Permanent Injunction

Regarding the PT Defendants and Dismissal of the PT Defendants (the “Joint Motion”),

which was filed by Plaintiff Life Time, Inc. (“Life Time”) and the PT Defendants (i.e.,

Seth Barnett, Justin Boyce, Alyssa Henderson, Themistocles Patramanis, Autumn

Sollenberger, and Corey Upton). (Doc. No. [77].) This Joint Motion does not concern the

Glory Gains Defendants (i.e., Defendants Glory Gains Gym, LLC, Glory Gains, LLC, and

Caleb Hock), and Life Time’s claims against the Glory Gains Defendants in this lawsuit

will continue.

       The Court is knowledgeable on this case based on the voluminous submissions and

oral argument relating to Life Time’s Motion for Preliminary Injunction. On June 4,

2018, this Court issued a Preliminary Injunction Order that granted Life Time’s requested

preliminary injunction in its entirety against both the PT Defendants and the Glory Gains
Defendants. (Doc. No. [53].) In the Preliminary Injunction Order, this Court held that

Life Time is likely to succeed on its breach of contract and tortious interference claims.

       The Court notes that the PT Defendants each worked as a personal trainer (“PT”) at

Life Time’s North Scottsdale Club in Phoenix, Arizona. The PT Defendants each signed a

Personal Trainer Confidentiality Agreement & Non-Compete/Non-Solicitation Agreement

(“PT Agreement” or “PT Agreements”). The PT Agreements contain certain restrictions,

including restrictions against working with Life Time members and restrictions against

providing PT-related services within five miles of Life Time. The PT Defendants all left

Life Time and began providing personal training-related services (including to Life Time

members) at Life Time’s competitor Glory Gains, approximately three miles away in

Scottsdale, Arizona.

       Based on the Joint Motion, the record submitted to the Court, and the Court’s

knowledge of this matter arising from the preliminary injunction hearing, the following

permanent injunctive relief is hereby ORDERED against the PT Defendants of Seth

Barnett, Justin Boyce, Alyssa Henderson, Themistocles Patramanis, Autumn Sollenberger,

and Corey Upton as follows:

       1.     PT Defendants Seth Barnett, Justin Boyce, Alyssa Henderson, Themistocles

Patramanis, Autumn Sollenberger, and Corey Upton are permanently enjoined from

breaching their PT Agreements. This permanent injunction includes prohibiting these PT

Defendants from:

              (a)    providing personal training-related services to any former or
       current Life Time member with whom that PT Defendant or another PT
       Defendant provided PT-related services at Life Time;


                                              2
               (b)   providing personal training-related services within five miles
        of Life Time’s North Scottsdale Club; and

               (c)    using or disclosing Life Time’s Confidential Business and
        Proprietary Information (as defined in the PT Agreements).

Thus, the member restriction in 1(a) above and in the PT Agreements is limited to

providing PT-related services to any former or current Life Time member, client, or

customer with whom that PT Defendant or another PT Defendant provided PT-related

services at Life Time, and the non-compete geographical area in 1(b) above and in the PT

Agreements is limited to within five miles (as-the-crow-flies) from the North Scottsdale

Club.

        2.       The Settlement Agreement and this Permanent Injunction Order extend the

expiration dates of 1(a) and 1(b) above by four months beyond the dates specified in the

PT Agreements, resulting in the following scheduled expiration dates for certain

restrictions of the PT Defendants:

             PT Defendant         Expiration of 5-Mile     Expiration of Soliciting
                                  Non-Compete              and/or Working with Life
                                  Restrictions (9 months   Time Members Restrictions
                                  + 4 months)              (12 months + 4 months)
             Barnett              1/31/2019                4/30/2019
             Boyce                1/31/2019                4/30/2019
             Henderson            4/26/2019                7/26/2019
             Patramanis           1/31/2019                4/30/2019
             Sollenberger         2/18/2019                5/18/2019
             Upton                12/17/2018               3/17/2019

The PT Defendants shall abide by these restrictions through these dates.




                                              3
       3.     The confidential information provisions and other provisions of the PT

Agreements continue according to their terms.

       4.     The PT Defendants are separately paying damages to Life Time.

       5.     The PT Defendants are all DISMISSED as parties from this lawsuit WITH

PREJUDICE.

       6.     This Court will exercise jurisdiction over any action to enforce this

Permanent Injunction Order, and any Party to this Permanent Injunction Order who

violates any provision set forth above is in contempt of Court and subject to all damages

and relief that this Court deems appropriate.

       7.     This case is not dismissed in its entirety, as this case will proceed against the

Glory Gains Defendants.

Dated: November 1, 2018                    s/Donovan W. Frank
                                           DONOVAN W. FRANK
                                           United States District Judge




                                                4
